Citation Nr: 0017181	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  98-03 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date prior to April 18, 1997, 
for the assignment of a compensable rating for service-
connected bronchial asthma. 

2.  Entitlement to an increased evaluation for service-
connected sinusitis, currently rated as 10 percent disabling.  

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1978 to 
October 1984.  

These matters came to the Board of Veterans' Appeals (Board) 
from an October 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which denied the claim for an increased rating for service-
connected sinusitis, and assigned an effective date of April 
18, 1997 for the grant of an increased rating of 30 percent 
for service-connected bronchial asthma.  A notice of 
disagreement was submitted in October 1997.  A statement of 
the case was issued in January 1998.  A substantive appeal, 
including a request for a hearing, was submitted in March 
1998.  In January 2000, the veteran appeared and testified 
before the undersigned at the RO.  

The issue of an increased rating for sinusitis is the subject 
of the REMAND portion of this decision.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO. 

2.  The veteran's initial claim for service connection for 
bronchial asthma was granted by a February 1985 rating 
action, and was rated as noncompensable, effective October 
20, 1984.  

3.  On April 16, 1997, the RO received the veteran's claim 
for an increased (compensable) rating for his service-
connected bronchial asthma, and a compensable rating of 30 
percent was assigned, effective April 18, 1997.  

4.  It is factually ascertainable that on July 15, 1996, the 
veteran's service-connected bronchial asthma was manifested 
by paroxysms of asthmatic breathing several times a year, 
with daily use of inhalational bronchodilator therapy. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date of July 15, 1996, for 
the assignment of a 10 percent rating for service-connected 
bronchial asthma have been met.  38 U.S.C.A. §§ 1155, 5107, 
5110 (West 1991); 38 C.F.R. §§ 3.400(o)(2), 4.97, Diagnostic 
Code 6602 (effective prior to October 7, 1996). 

2.  The criteria for an effective date of October 7, 1996, 
for the assignment of a 30 percent rating for service-
connected bronchial asthma have been met.  38 U.S.C.A. 
§§ 1155, 5107, 5110 (West 1991); 38 C.F.R. §§ 3.400, 4.97, 
Diagnostic Code 6602 (effective October 7, 1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to an Effective Date Prior to April 18, 1997 for 
the Assignment of a 30 Percent Rating for Service-Connected 
Bronchial Asthma

The service medical records document the treatment of asthma.  
The month of his separation from service, October 1984, the 
veteran filed a claim of entitlement to service connection 
for bronchial asthma.  A VA examination was conducted in 
December 1984.  He was scheduled for pulmonary function 
tests, but he failed to appear.  By rating action of February 
1985, service connection was granted for bronchial asthma, 
and a noncompensable rating was assigned, effective October 
20, 1984.  

VA records dated in 1993, reflect treatment for exacerbation 
of the veteran's asthma.  In December 1993, the veteran 
submitted an application for an increased rating of his 
service-connected disabilities.  However, he failed to follow 
through with the requested development and the RO informed 
him in May 1994 that his claim had been denied.   

VA records show that the veteran was treated for his asthma 
in 1996.  In January 1996, he complained of wheezing.  He was 
in the emergency room two days prior to that visit and was 
unable to pick up his prescription of Prednisone.  On July 
15, 1996, he reported that he had been experiencing wheezing 
and shortness of breath for one hour.  The examiner noticed 
mild wheezing breath sounds with dyspnea on exertion.  At 
that time, the examiner reported a diagnostic impression of 
asthma/atopic rhinitis.  His peak flow was 220.  He was given 
two refills of Azmacort and Proventil (inhalational 
bronchodilator therapy).  Three days later, it was noted that 
his asthma was under "suboptimal control" and he was to try 
Serevent to maintain release levels in an attempt to minimize 
nighttime episodes.  The examiner commented that his problems 
were likely allergy related and recommended the use of 
Seldane and plastic covers over his pillows and bedding.  The 
examiner further noted that if Serevent was not effective, 
then another medication would be used.  

On April 16, 1997, the veteran filed his claim for an 
increased rating.  A VA examination was conducted on April 
25, 1997.  When examined, it was noted that the veteran had 
been on the following medications: Albuterol, 2 puffs four 
times a day; Salmeterol, 2 puffs twice daily; Astemizole, 10 
milligrams daily; Vancenase, 2 puffs twice daily; and 
Azmacort, 8 puffs twice daily.  It was noted that the onset 
of his asthma was during the veteran's childhood and that it 
was in remission until service.  There was no history of 
intubation and he had been on steroids intermittently for two 
to three years, and the last course was a year before the 
examination.  Regarding the frequency of attacks, it was 
noted that the veteran had been experiencing daily 
intermittent wheezing.  

In an October 1997 decision, the RO granted an increased 
rating of 30 percent, and assigned an effective date of April 
18, 1997.  However, the veteran contends that the effective 
date for this rating should be set in October 1984 because 
his condition was just as severe at that time. 

The effective date for an increased rating is the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if claim is received 
within 1 year from such date otherwise, date of receipt of 
claim.  38 C.F.R. § 3.400(o)(2).

In this case, the claim for an increased rating was dated and 
received on April 16, 1997.  However, given the VA treatment 
reports dated in July 1996, the Board finds that it is 
factually ascertainable that the veteran's bronchial asthma 
had increased to a compensable degree within the year 
preceding the date the claim was received.  Here, the date 
would be the veteran's July 15, 1996, visit to a VA facility.  
Therefore, an earlier effective date for the assignment of a 
compensable rating is warranted.  In this case, it appears 
that the degree of disability varied during the period in 
question, therefore the propriety of a staged rating should 
be considered.  See Fenderson v. West, 12 Vet. App. 119 
(1999). 

Service connection is in effect for bronchial asthma, rated 
under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 
6602.  As noted, the Board finds that there is evidence that 
it was factually ascertainable that the veteran's bronchial 
asthma increased to a compensable degree within the year 
preceding the date the claim was received.  During this 
period, the regulations for evaluation of respiratory 
disorders were revised as of October 7, 1996.  61 Fed. Reg. 
46720-46731 (Sept. 5, 1996).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Here, either the recently amended or 
previous rating criteria may be the version most favorable to 
the veteran. 

The Court has further stated that when the Board addresses in 
its decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  In addition, if the Board 
determines that the claimant has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9, 
specifying the action to be taken.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Here, the amendments to the criteria 
were addressed in the January 1998 statement of the case.  

In a recent opinion, VAOPGCPREC 3-2000, VA's General Counsel 
issued a holding regarding the application of new rating 
criteria.  It was held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g) which 
provides that VA may, if warranted by the facts of the claim, 
award an increased rating based on a change in law 
retroactive to, but no earlier than, the effective date of 
the change.  It was further held that pursuant to 38 U.S.C.A. 
§ 7104, the Board's decisions must be based on consideration 
of all evidence and material of record, rather than merely 
evidence which pre-dates or post-dates a pertinent change to 
VA's rating schedule.  

Under the version of Diagnostic Code 6602 in effect prior to 
October 7, 1996, a compensable rating of 10 percent is 
assigned for mild bronchial asthma manifested by paroxysms of 
asthmatic type breathing (high pitched expiratory wheezing 
and dyspnea) occurring several times a year with no clinical 
findings between attacks.  A 30 percent rating is assigned 
for moderate bronchial asthma manifested by asthmatic attacks 
rather frequent (separated by only 10-14 day intervals) with 
moderate dyspnea on exertion between attacks.  A 60 percent 
rating is assigned for severe bronchial asthma manifested by 
frequent attacks of asthma (one or more attacks weekly), 
marked dyspnea on exertion between attacks with only 
temporary relief by medication; more than light manual labor 
precluded.  In a notation following this Diagnostic Code, it 
is indicated that in the absence of clinical findings of 
asthma at the time of examination, a verified history of 
asthmatic attacks must be of record.  

In this case, under 38 C.F.R. § 3.400(o)(2) VA may "look 
back" at the year prior to the veteran's claim to see if it 
was factually ascertainable that an increase had occurred.  
The records show that when he sought treatment in July 1996, 
he had been experiencing wheezing and shortness of breath, 
and that the continued use of medication (daily inhalational 
bronchodilator therapy) was necessary.  This was also noted 
at the time of the VA examination in April 1997.  Therefore, 
the disability picture presented is in line with the criteria 
for a 10 percent rating under the old version of Diagnostic 
Code 6602, such as paroxysms of asthmatic type breathing 
occurring several times a year with no clinical findings 
between attacks.  However, the collective evidence does not 
show that the veteran was having frequent attacks with 
moderate dyspnea on exertion between attacks as required for 
a 30 percent rating.  Therefore, a rating of 10 percent 
should be assigned from July 15, 1996.

Under the revised Diagnostic Code 6602, in effect as of 
October 7, 1996, a 10 percent rating is warranted for FEV-1 
of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 
percent, or; intermittent inhalational or oral bronchodilator 
therapy.  A 30 percent rating is warranted for FEV-1 of 56 to 
70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
daily inhalational or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication.  A 60 percent 
rating is assigned for FEV-1 of 40- to 55-percent predicted, 
or; FEV-1/FVC of 40 to 55 percent, or; at least monthly 
visits to a physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  As in the old version, 
in the absence of clinical findings of asthma at time of 
examination, a verified history of asthmatic attacks must be 
of record.  

Here, the application of the new criteria to the condition as 
shown in July 1996, and confirmed by examination the 
following year, results in a 30 percent rating given the 
daily inhalational or oral bronchodilator therapy.  Since 
there was no history of intubation, and he had been on 
steroids intermittently for two to three years, it does not 
appear that the frequency of care and use of corticosteroids 
is such that it would meet the criteria for a 60 percent 
rating.  Therefore, a 30 percent rating is granted effective 
the date of the change in regulation, October 7, 1996.


ORDER

Entitlement to an effective date of July 15, 1996, for a 10 
percent rating, and an effective date of October 7, 1996, for 
a 30 percent rating, for service-connected bronchial asthma 
has been established, and the appeal is granted subject to 
regulations applicable to the payment of monetary benefits.


REMAND

Entitlement to an Increased Evaluation for Service-Connected 
Sinusitis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, 
VA has a duty to assist a claimant in the development of 
facts pertinent to his or her claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1999).  From a careful 
review of the evidence in this case, the Board has determined 
that there is additional development that must be completed 
by the RO in order to fulfill this statutory duty prior to 
appellate review of the veteran's claims.  

Under appropriate circumstances, the duty to assist includes 
conducting a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  For 
reasons stated below, the Board finds that an examination is 
in order.  

In this case, the veteran underwent a bilateral endoscopic 
ethmoidectomies and bilateral inferior turbinoplasties for 
his chronic polypoid sinusitis in June 1997.  It was noted 
that even though he underwent surgery in 1992, he continued 
to have recurrent sinusitis symptoms and was treated 
medically.  By 1997, medical treatment had failed and he 
continued to complain of nasal obstruction, anosmia, 
recurrent rhinorrhea and occasional headaches.  He also has 
asthma exacerbations secondary to frequent bouts of chronic 
and acute sinusitis.  Polypoid disease was noted on 
examination, and CT scanning revealed soft tissue disease 
within the anterior and posteriorly draining sinus pathways.  
Approximately one month later, a VA examination was 
conducted, and the examiner determined that the ear, nose and 
throat examination was negative.  However, in January 2000, 
the veteran offered testimony regarding the current severity 
of his condition. 

Service connection is currently in effect for sinusitis, 
rated 10 percent disabling under the provisions of 38 C.F.R. 
§ 4.97, Diagnostic Code 6512 (1999).  This Diagnostic Code 
contemplates chronic, frontal sinusitis.  A 10 percent rating 
is assigned when there are one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain and purulent discharge or crusting.  A 30 
percent rating is assigned when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, purulent 
discharge or crusting.  A maximum rating of 50 percent is 
assigned following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  

As noted, the most recent VA examination was conducted 
approximately one month after he underwent nasal surgery and 
the veteran has recently indicated through his testimony that 
the condition involves those symptoms considered for either a 
30 or 50 percent rating under Diagnostic Code 6512.  Also, 
current treatment records are not associated with the claims 
folder.  Therefore, an examination is in order to determine 
the current nature and severity of his condition. 

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED to the RO 
for the following development:

1.  The RO should secure any current 
treatment records (VA or non-VA), 
reflecting treatment for sinusitis.  The 
necessary release must be obtained for 
securing private treatment records.  Once 
all the pertinent records have been 
secured, they should be associated with 
the claims folder.

2.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of his 
sinusitis.  The examiner should state the 
findings in terms consistent with the 
applicable rating criteria.  The claims 
folder must be made available to the 
examiner prior to the examination, and 
the examiner should acknowledge such 
review in the examination report.  

3.  The RO should adjudicate the 
veteran's claim of entitlement to an 
increased rating for service-connected 
sinusitis.  If the determination remains 
adverse to the veteran, he should be 
provided a supplemental statement of the 
case that includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reason for the 
decision.  The veteran should be 
afforded the applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

 

